538 S.E.2d 929 (2000)
STATE of North Carolina
v.
Timothy Earl BLACKWELL.
No. 567A99.
Supreme Court of North Carolina.
December 21, 2000.
Michael F. Easley, Attorney General, by Isaac T. Avery, III, Special Deputy Attorney General, and Jonathan P. Babb, Assistant Attorney General, for the State-appellant.
Robert Brown, Jr., Public Defender, and Shannon A. Tucker and C. Scott Holmes, Assistant Public Defenders, for defendant-appellee.
PER CURIAM.
In State v. Jones, 353 N.C. 159, 538 S.E.2d 917 (2000), decided today, this Court held that culpable negligence may not be used to satisfy the intent requirements for a first-degree murder charge under the felony murder rule. We remand this case to the Court of Appeals for reconsideration in light of Jones.
REMANDED.